          Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                             PageID.109       Page 1 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc. as Assignee on Behalf of Group )
1 Automotive Wholly-Owned Subsidiary Dealerships, et. )
al.,                                                    )                      Civil Action No. 20-11249
                                           Plaintiff,   )
                                                        )
                          v.                            )
Maruyasu Industries Co., Ltd., et. al.,                 )                      Hon. Robert H. Cleland
                                                        )
                                                        )
                                          Defendant.    )

                                                     SUMMONS IN A CIVIL ACTION

To:        Maruyasu Industries Co., Ltd.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               Andrew G. Pate
               Nix Patterson, LLP
               3600 N. Capital of Texas Hwy.
               Bldg. B, Suite 350
               Austin, TX 78746
               512-328-5333

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                  By: s/S. Osorio
                                                                      Signature of Clerk or Deputy Clerk

                                                                      Date of Issuance: May 20, 2020
          Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                                  PageID.110      Page 2 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11249
                                                               Hon. Robert H. Cleland

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Maruyasu Industries Co., Ltd.
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
          Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                             PageID.111       Page 3 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc. as Assignee on Behalf of Group )
1 Automotive Wholly-Owned Subsidiary Dealerships, et. )
al.,                                                    )                      Civil Action No. 20-11249
                                           Plaintiff,   )
                                                        )
                          v.                            )
Maruyasu Industries Co., Ltd., et. al.,                 )                      Hon. Robert H. Cleland
                                                        )
                                                        )
                                          Defendant.    )

                                                     SUMMONS IN A CIVIL ACTION

To:        Curtis-Maruyasu America, Inc.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               Andrew G. Pate
               Nix Patterson, LLP
               3600 N. Capital of Texas Hwy.
               Bldg. B, Suite 350
               Austin, TX 78746
               512-328-5333

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                  By: s/S. Osorio
                                                                      Signature of Clerk or Deputy Clerk

                                                                      Date of Issuance: May 20, 2020
          Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                                  PageID.112      Page 4 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11249
                                                               Hon. Robert H. Cleland

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Curtis-Maruyasu America, Inc.
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
          Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                             PageID.113       Page 5 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc. as Assignee on Behalf of Group )
1 Automotive Wholly-Owned Subsidiary Dealerships, et. )
al.,                                                    )                      Civil Action No. 20-11249
                                           Plaintiff,   )
                                                        )
                          v.                            )
Maruyasu Industries Co., Ltd., et. al.,                 )                      Hon. Robert H. Cleland
                                                        )
                                                        )
                                          Defendant.    )

                                                     SUMMONS IN A CIVIL ACTION

To:        Usui Kokusai Sangyo Kaisha, Ltd.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               Andrew G. Pate
               Nix Patterson, LLP
               3600 N. Capital of Texas Hwy.
               Bldg. B, Suite 350
               Austin, TX 78746
               512-328-5333

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                  By: s/S. Osorio
                                                                      Signature of Clerk or Deputy Clerk

                                                                      Date of Issuance: May 20, 2020
          Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                                  PageID.114      Page 6 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11249
                                                               Hon. Robert H. Cleland

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Usui Kokusai Sangyo Kaisha, Ltd.
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
          Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                             PageID.115       Page 7 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc. as Assignee on Behalf of Group )
1 Automotive Wholly-Owned Subsidiary Dealerships, et. )
al.,                                                    )                      Civil Action No. 20-11249
                                           Plaintiff,   )
                                                        )
                          v.                            )
Maruyasu Industries Co., Ltd., et. al.,                 )                      Hon. Robert H. Cleland
                                                        )
                                                        )
                                          Defendant.    )

                                                     SUMMONS IN A CIVIL ACTION

To:        Usui International Corporation



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               Andrew G. Pate
               Nix Patterson, LLP
               3600 N. Capital of Texas Hwy.
               Bldg. B, Suite 350
               Austin, TX 78746
               512-328-5333

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                  By: s/S. Osorio
                                                                      Signature of Clerk or Deputy Clerk

                                                                      Date of Issuance: May 20, 2020
          Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                                  PageID.116      Page 8 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11249
                                                               Hon. Robert H. Cleland

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Usui International Corporation
 was received by me on (date)                                       .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
          Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                             PageID.117       Page 9 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc. as Assignee on Behalf of Group )
1 Automotive Wholly-Owned Subsidiary Dealerships, et. )
al.,                                                    )                      Civil Action No. 20-11249
                                           Plaintiff,   )
                                                        )
                          v.                            )
Maruyasu Industries Co., Ltd., et. al.,                 )                      Hon. Robert H. Cleland
                                                        )
                                                        )
                                          Defendant.    )

                                                     SUMMONS IN A CIVIL ACTION

To:        Sanoh Industries Co., Ltd.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               Andrew G. Pate
               Nix Patterson, LLP
               3600 N. Capital of Texas Hwy.
               Bldg. B, Suite 350
               Austin, TX 78746
               512-328-5333

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                  By: s/S. Osorio
                                                                      Signature of Clerk or Deputy Clerk

                                                                      Date of Issuance: May 20, 2020
         Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                                  PageID.118      Page 10 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11249
                                                               Hon. Robert H. Cleland

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Sanoh Industries Co., Ltd.
 was received by me on (date)                                        .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
         Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                             PageID.119        Page 11 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                                UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of Michigan



Group 1 Automotive, Inc. as Assignee on Behalf of Group )
1 Automotive Wholly-Owned Subsidiary Dealerships, et. )
al.,                                                    )                      Civil Action No. 20-11249
                                           Plaintiff,   )
                                                        )
                          v.                            )
Maruyasu Industries Co., Ltd., et. al.,                 )                      Hon. Robert H. Cleland
                                                        )
                                                        )
                                          Defendant.    )

                                                     SUMMONS IN A CIVIL ACTION

To:        Sanoh America, Inc.



           A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12
(a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
               Andrew G. Pate
               Nix Patterson, LLP
               3600 N. Capital of Texas Hwy.
               Bldg. B, Suite 350
               Austin, TX 78746
               512-328-5333

       If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DAVID J. WEAVER, CLERK OF COURT                                  By: s/S. Osorio
                                                                      Signature of Clerk or Deputy Clerk

                                                                      Date of Issuance: May 20, 2020
         Case 3:20-cv-11249-RHC-RSW ECF No. 2 filed 05/20/20                                  PageID.120      Page 12 of 12
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-11249
                                                               Hon. Robert H. Cleland

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)   Sanoh America, Inc.
 was received by me on (date)                                        .

            u I personally served the summons on the individual at (place)
                                                                               on (date)                           ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            u I served the summons on (name of individual)                                                                  , who is
             designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                           ; or

            u I returned the summons unexecuted because                                                                           ; or

            u Other (specify):
                                                                                                                                       .

          My fees are $                         for travel and $                  for services, for a total of $                       .

          I declare under penalty of perjury that this information is true.

 Date:
                                                                                        Server’s signature



                                                                                     Printed name and title




                                                                                           Server’s address

 Additional information regarding attempted service, etc:
